 1

 2

 3                      UNITED STATES DISTRICT COURT
 4                            DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,              Case No. 3:99-cr-00161-HDM-RAM
 6
                           Plaintiff,
 7        v.                                            ORDER
 8   DARRYL WILLIAMS,
 9                         Defendant.
10
          On June 3, 2019, the court appointed the Federal Public
11
     Defender to represent defendant for the limited purpose of deciding
12
     whether defendant might qualify for 28 U.S.C. § 2255 relief in
13
     light of Johnson v. United States, 135 S. Ct. 2551 (2015).      IT IS
14
     THEREFORE ORDERED that on or before November 8, 2019, the Federal
15
     Public Defender shall advise the court of the status of this case.
16
          IT IS SO ORDERED.
17
          DATED: This 25th day of October, 2019.
18

19
                                    ____________________________
20                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                        1
